United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 8, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-40504
                          Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

MIGUEL ANGEL VENCES,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:03-CR-941-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     We have twice affirmed the sentence of Miguel Vences

following his guilty plea to attempted illegal reentry.         United

States v. Vences, No. 04-40504 (5th Cir. Aug. 24, 2005)

(unpublished); United States v. Vences, No. 04-40504 (5th Cir.

Dec. 16, 2004) (unpublished).     The Supreme Court recently vacated

and remanded for further consideration in light of Lopez v.

Gonzales, 127 S. Ct. 625 (2006).     We requested and received

supplemental letter briefs addressing the impact of Lopez.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40504
                                 - 2 -

     Counsel for Vences represents that during the pendency of

his appeal, Vences was released from federal custody and removed

from the United States, leaving him subject only to an

undischarged term of supervised release.    Because Vences has

requested relief in the form of resentencing, relief we cannot

grant, his appeal is moot.    United States v. Rosenbaum-Alanis,

__F.3d__, No. 05-41400, 2007 WL 926832, at *2 (5th Cir. Mar. 29,

2007).

     APPEAL DISMISSED.